 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA
 9
10
11   SCOTT JOHNSON,                                Case No. 2:16-CV-00964-MCE-AC

12              Plaintiff,                         ORDER TO EXTEND DATE FOR FILING
                                                   DISPOSITIONAL DOCUMENTS BY 30
13      v.                                         DAYS
14   TAHOE BLUE PROPERTY, INC., a
     California Corporation; EMERALD
15   BUSINESS GROUP, INC., a California
     Corporation; SEERAT, INC., a California
16   Corporation; and Does 1-10,
17              Defendants.
18
             Having read the stipulation of the parties, and for good cause shown, the
19   Court hereby GRANTS the request. The deadline to file Dispositional documents
20   shall be extended up to and including to November 05, 2019.
21
             IT IS SO ORDERED.
22
23   Dated: October 8, 2019

24
25
26
27
28


                                               1

     Order                                          2:16-CV-00964-MCE-AC
